In an action by an infant to recover damages for personal injuries, the appeal is from an order granting discovery and inspection of a statement *647concerning the accident, given by said infant to an investigator of appellants’ insurance carrier. Order affirmed, with $10 costs and disbursements. In view of the liberalized pretrial practice, the facts and circumstances herein, in our opinion, warranted the relief granted. (Wilhelm v. Abel, 1 A D 2d 55; Totoritus v. Stefan, 6 A D 2d 123; Molieran v. Kenna, 6 A D 2d 740; Destín v. Bernhard Mayer Estate, 123 N. Y. S. 2d 271; Merlihy v. Costa, 5 Misc 2d 192; Swartzman v. Sova, 11 Misc 2d 691.) Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.